Citation Nr: 1519022	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a left hand disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1962 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in February 2015, he withdrew such request.  

The Veteran had also initiated an appeal of a denial of service connection for residuals of dental trauma.  A May 2013 rating decision granted him service connection for dental treatment purposes for teeth numbers 8 and 9 due to combat wounds or trauma.  Consequently, that matter is not before the Board.  


FINDING OF FACT

In correspondence dated April 8, 2015, prior to the promulgation of a Board decision on the matter, the Veteran's representative informed VA that the Veteran wished to withdraw his appeal seeking service connection for a left hand disability; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claim seeking service connection for a left hand disability, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated April 8, 2015, the Veteran's representative indicated that the Veteran wished to withdraw his appeal seeking service connection for a left hand disorder.  Hence, there is no allegation of error of fact or law remaining for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for a left hand disorder is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


